588 F.2d 296
UNITED STATES of America, Plaintiff-Appellee,v.L. Dale ROHL, Defendant-Appellant.
No. 78-2837.
United States Court of Appeals,Ninth Circuit.
Dec. 15, 1978.

Marc D. Blackman, Asst. U.S. Atty., Portland, Or., for plaintiff-appellee.
Norman Sepenuk, Portland, Or., for defendant-appellant.
ORDER
Before BROWNING and TRASK, Circuit Judges.
Upon due consideration of appellant's motion to proceed in forma pauperis and for appointment of counsel, Norman Sepenuk, Esq., will be appointed counsel by a separate order.  18 U.S.C. § 3006A(c).  Appellant is therefore entitled to obtain a transcript of the record on appeal prepared at government expense.  28 U.S.C. § 753(f).
Counsel Sepenuk's request to associate with James Coon, Esq., on this appeal is granted.  However, total compensation for all counsel shall not exceed the amount payable if only one attorney had been appointed.  Subcommittee on Constitutional Rights of the Senate Comm. on the Judiciary, 90th Cong., 2d Sess., The Criminal Justice Act in the Federal District Courts 189-90 (Comm.  Print 1969).


1
Appellant and counsel are advised that there is a continuing obligation to inform this court of any changes in appellant's financial status.  9th Cir.  R. Appendix § 8(a).


2
Counsel is granted a 45-day extension of time in which to file an opening brief.